Exhibit 10.24
AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into by and between
W.G. (Mickey) Holliman, of 4452 Lakewood, Belden, MS 38826 (“Holliman”) and
Furniture Brands International, Inc., of 101 South Hanley Road, Saint Louis, MO
63105 (“FBN”), on the following terms and conditions.
R E C I T A L S
     (a) FBN’s Board of Directors previously agreed to make certain annual
payments to Holliman, as set forth in the records of the company (the “Annual
Payments”);
     (b) Holliman accepted the terms of the Annual Payments, as modified from
time-to-time, which became payable upon his retirement as an FBN employee;
     (c) The parties acknowledge that the understanding regarding the Annual
Payments has not previously been documented in a separate format and mutually
agree that such documentation is appropriate; and
     (d) FBN’s Board of Directors reconfirmed the understanding, and delegated
to FBN’s senior executive management the preparation and execution of an
agreement in such a separate format on behalf of FBN, as set forth in the
minutes of a Board of Directors meeting conducted on May 1, 2008.
          Accordingly, the parties hereby agree as follows:
     1. Purpose. The purpose of this Agreement is to document certain payments
to be made to Mr. Holliman, as previously approved by the Board of Directors.
     2. Type of Plan. The Agreement is a non-qualified, unfunded deferred
compensation plan exempt from Title I of ERISA, under Section 409A. Because the
Annual Payments were earned and vested as of December 31, 2004, and remain
unchanged, they are “grandfathered” as exempt from the requirements of
Section 409A.
     3. Amount of Annual Payments. Under this Agreement, FBN shall pay Holliman
the amount of One Million Dollars ($1,000,000.00) per year for a period of four
(4) years.
     4. Annual Payments. The Annual Payments shall be made on: January 1, 2009;
January 1, 2010; January 1, 2011; and January 1, 2012; provided, however, that
no Annual Payment will be made within the six month period immediately following
Holliman’s separation from service to the extent he is a specified employee, as
such term is defined for purposes of the payment delay required under
Section 409A (the “Delay Period”). Payments subsequent to the Delay Period will
be made on each subsequent date as scheduled.
     5. Payment of Beneficiary/Estate. In the event Holliman becomes deceased
before all of the Annual Payments are made, any remaining payments shall be made
to any beneficiary (or beneficiaries) that he designates in writing and submits
to FBN, who will receive such payments under this Agreement. In the absence of
such a designation, payments shall be made

 



--------------------------------------------------------------------------------



 



     to Holliman’s estate, in accordance with the payment schedule that would
otherwise apply if he had survived the term of this Agreement.
     6. Vesting. FBN acknowledges and agrees that Holliman’s right to the Annual
Payments under this agreement is fully vested and non-forfeitable.
     7. Source of Funds. FBN’s obligations under this Agreement will be
satisfied from its general assets. Holliman acknowledges and agrees that the
Annual Payments are not secured by FBN, However, FBN’s Board of Directors may,
in its sole discretion, establish alternative means to secure its obligations
under this Agreement.
     8. Administration. FBN’s obligations under this Agreement shall be
administered by the Human Resources Committee of its Board of Directors (the
“Committee”), including authorization to interpret and make any such other
determinations under the Agreement. FBN shall be responsible for payment of all
expenses incurred by the Committee in administration of the Agreement. Holliman
acknowledges and agrees that directors who serve as Committee members shall not
be individually liable for any act or omission in administering the Agreement,
except in the event of individual willful misconduct. FBN shall indemnify and
hold harmless any director who serves as a Committee member against any and all
expenses and liabilities, including reasonable attorney fees, arising out of
their administration of the Agreement, except for such expenses and liabilities
incurred as a result of the individual Committee member’s willful misconduct.
     9. Applicable Withholding. The Annual Payments shall be subject to and
reduced by FBN’s withholding obligations required to satisfy applicable Federal,
state, and local taxes, or any other applicable legal withholding requirements.
     10. Non-Assignment of Benefits. The Annual Payments provided under this
Agreement may not be assigned by Holliman to any third party except as provided
under paragraph 5.
     11. Enforcement. FBN shall be responsible to reimburse Holliman for
reasonable attorneys’ fees and costs incurred in the enforcement of any breach
committed by FBN of its obligations under this Agreement, unless such action is
deemed frivolous by a court of competent jurisdiction.
     12. Governing Law. This Agreement shall be governed by the laws of the
State of Missouri.

             
Dated: June 23, 2008
  By:   /s/ W.G. HOLLIMAN
 
W.G. HOLLIMAN    
 
                FURNITURE BRANDS INTERNATIONAL, INC.    
 
           
Dated: June 23, 2008
  By:
Its:   /s/ Dennis Harrish
 
Dennis Harrish Director Compensation    

 